United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-7118                                                   September Term, 2020
                                                              FILED ON: NOVEMBER 4, 2020

CYNTHIA S. HILL,
                       APPELLEE

v.

VINCENT C. GRAY, HONORABLE, DISTRICT OF COLUMBIA, ET AL.,
                   APPELLEES

FREDERICK COLES, III,
                     APPELLANT


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:13-cv-00001)


       Before: GARLAND, RAO, and WALKER, Circuit Judges.

                                          JUDGMENT
        We heard this appeal on the record from the United States District Court for the District of
Columbia and the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); D.C. Cir. R. 34(j). The panel
fully considered the issues and determined that a published opinion is unnecessary. See D.C. Cir.
R. 36(d).

       We AFFIRM the district court’s judgment.


                                         *       *       *
       Cynthia Hill taught high-school science for the District of Columbia Public Schools. She
sued the school district for age discrimination after it fired her in 2009.

       Hill’s lawyer for a portion of this lawsuit was Frederick Coles, III. But in 2017, he
withdrew from representing Hill. JA 255, 264-65. Hill later settled with the school district for
$140,000. Id. at 359.


                                                 1
        Coles wants one-third of Hill’s settlement. The district court denied his motion to enforce
a lien. Hill v. Gray, 2019 WL 4169353, at *4 (D.D.C. Sept. 3, 2019). Coles appeals that decision.
We have jurisdiction. 28 U.S.C. § 1291.

        Because Coles forfeited the only argument he raises on appeal, we decline to reach the
merits and affirm the district court’s judgment.



                                         *       *       *

         Under the law-of-the-case doctrine, “the same issue presented a second time in
the same case in the same court should lead to the same result.” LaShawn A. v. Barry, 87 F.3d
1389, 1393 (D.C. Cir. 1996) (en banc) (emphases omitted). On appeal, Coles argues that the
district court violated that doctrine when it denied his motion to enforce a lien securing him one-
third of his former client Hill’s settlement award. He reasons that the district court’s decision
conflicts with its earlier decision, before the settlement, allowing Coles to withdraw as Hill’s
attorney.

         But Coles forfeited this argument — his only argument — by not raising it with the district
court. See, e.g., Chichakli v. Tillerson, 882 F.3d 229, 234 (D.C. Cir. 2018). He made no mention
of the doctrine in his notice, motion, declaration, memorandum, or reply. JA 274-79, 304-06, 334-
39. And none of the cases he cited stand for the proposition of the cases he relies on now. Compare
id. at 278 & 336, with Appellant’s Br. at 17.

        Coles did argue in the district court that his former client’s new lawyer was “ignoring and
unilaterally setting aside Your Honor’s March 13, 2017 ruling and findings as articulated by Your
Honor in open court and on the record.” JA 334. And he added, “The Court, on March 13, 2017,
found good cause for the undersigned to be relieved as counsel for Plaintiff Hill.” Id.

        But that’s as close as he got, and it’s not close enough. Nowhere in those two sentences
does Coles urge the district court to make a decision based on its previous finding. At most, Coles
faults Hill’s new lawyer for ignoring that finding. That’s not the same as raising a law-of-the-case
argument with the district court. See, e.g., Government of Manitoba v. Bernhardt, 923 F.3d 173,
179 (D.C. Cir. 2019) (“A party forfeits an argument by mentioning it only in the most skeletal
way, leaving the court to do counsel’s work, create the ossature for the argument, and put flesh on
its bones.”) (cleaned up).

        Coles did not explain or even address his forfeiture in his opening brief to this Court. Nor
did he do so in his reply brief, even after Hill argued for forfeiture in her response brief. See
Appellee’s Br. at 18-19. That Coles chose to dodge that argument altogether rather than address
it head-on suggests he doesn’t have an adequate response.




                                                 2
                                        *      *       *
       This disposition is unpublished. See D.C. Cir. R. 36. We direct the Clerk to withhold this
mandate until seven days after resolution of a timely petition for rehearing or for rehearing en
banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(a)(1).

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                    BY:    /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk




                                               3